Citation Nr: 1426752	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a digestive disorder, to include diverticulitis, gastroesophageal reflux disease (GERD), duodenitis, and antral gastritis.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening the claim of entitlement to service connection for a digestive disorder.

In an April 2010 Board decision, the claim for entitlement to service connection for a digestive disorder was reopened and remanded.  In April 2011 and February 2013, the claim of service connection for a digestive disorder was remanded for further development.  The development has been completed and the claim on appeal is ready for review.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during his active military service, specifically in Saudi Arabia from August 29, 1990 to March 27, 1991.

2.  The Veteran does not suffer from an undiagnosed digestive disorder.

3.  The evidence does not demonstrate that the Veteran's digestive disorders, to include diverticulitis, GERD, duodenitis, and antral gastritis, manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a digestive disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The June 2006 letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, in September 2007, the Veteran was provided with additional notice for disabilities secondary to Gulf War service.  Although this letter was sent after the initial denial of the claim, the AOJ subsequently readjudicated the claim of service connection for a digestive disorder based on all of the evidence of record in the July 2008 Statement of the Case (SOC) and the November 2009, November 2010, April 2013, and September 2013 Supplemental Statement of the Cases (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

 VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist a Veteran in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claim of service connection for a digestive disorder, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment, VA, and private treatment records.   However, in this particular case, some of the Veteran's treatment records were unable to be obtained.  In August 2012, the Appeals Management Center (AMC) sent a request to the Philadelphia VA Medical facility for outpatient treatment records.  In October 2012, the AMC received a response from the Philadelphia VA Medical Facility stating that there were no archive records on the Veteran.  In October 2012, the Veteran was notified to submit any outstanding records in his possession to the AMC.  He stated that he had a copy of the records and would mail them to the AMC; however, he failed to respond within the required 10 days.  A Formal Finding of Unavailability was sent to the Veteran in October 2012.

Additionally, the Veteran was afforded VA examinations in connection with his claim in June 2010, May 2011, July 2011, April 2013, June 2013, July 2013, and August 2013.  The Board acknowledges that the Veteran has not been afforded current digestive testing or studies in connection with the issue on appeal, as requested by the Board upon remand.  However, June 2013 and July 2013 VA opinions noted that any testing or studies done in 2013 would not be helpful in determining whether or not the Veteran had onset of a chronic digestive disorder during or within 12 to 24 months of active duty.  Additionally, the VA examiner stated that testing for gastroenterology conditions are not risk free-generally these are invasive procedures that include the use of intravenous medications and require cardiovascular monitoring.  To do testing that involves risk to the Veteran solely for compensation purposes was, in the VA examiner's opinion, highly inappropriate.  Therefore, the Board concludes that its request to have the Veteran undergo digestive testing or studies was inappropriate, and the examiner has provided an explanation for why this testing was not done.  Thus, even without this testing, the Board finds there was substantial compliance with the Board's remand instructions.  

As a final point regarding the duty to assist, the Veteran has not informed VA of any additional outstanding existing medical records which may be helpful in the adjudication of his claim.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Digestive Disorder

The Veteran claims that service connection for a digestive disorder, to include diverticulitis, GERD, duodenitis, and antral gastritis, is warranted.  In this regard, the Veteran contends that symptomatology related to his digestive disorders began during service and has been continuous ever since service.  Additionally, the Veteran has also alleged that his digestive disorders are the result of an undiagnosed Persian Gulf War illness.  

The Veteran's service treatment records show that in September 1991, the Veteran was seen for complaints of stomach cramps, headache, nausea and diarrhea, as well as dizziness.  The impression was viral gastroenteritis.  The service treatment records also show that the Veteran was seen for abdominal pain and vomiting in April 1992.  No diagnosis was rendered, but the Veteran was instructed to return as needed.  The August 1992 separation examination revealed no digestive problems.  Additionally, the Veteran denied stomach, liver, or intestinal trouble, as well as frequent indigestion, on the August 1992 separation report of medical history.  In September 1992, the Veteran was seen for complaints of heartburn and acid indigestion.  The Veteran stated that he had discomfort and nausea despite use of Pepto-Bismol.  The examination revealed no swelling of the lymph nodes.  There was no diagnosis, but the Veteran was given Maalox and was told to return if the symptoms persisted.  

The medical evidence of record contains a November 1991 VA treatment record which shows that the Veteran had no complaints of abdominal pain, constipation, diarrhea, or vomiting.  It was noted that he had no history of jaundice, hematemesis, melena, or bright red blood per rectum.  A November 1991 VA examination report indicated normal bowel sounds and no organomegaly.  Further, a December 1992 private treatment record showed that the Veteran underwent an upper gastrointestinal (GI) series.  The testing revealed gastroesophageal reflux, duodenitis, antral gastritis, and gastritis.  He was also diagnosed with a hiatal hernia.  He was prescribed Tagamet and other medications.  

A November 1992 private treatment record contains a diagnosis of reflux esophagitis.  An October 2001 private medical record notes that the Veteran stated that about one week earlier he had lower abdomen pain.  He was mildly constipated and took a laxative.  There was no fever, chills, vomiting, or nausea.  He indicated that he had a similar episode about five years earlier which resolved in three to five days.  The examination revealed that the Veteran was in no acute distress, and he had left lower quadrant tenderness without rebound or guarding, and there was no hernia.  The diagnosis was probable diverticulitis.  

A February 2002 private computed tomography (CT) scan of the abdomen reflected a differential diagnosis of diverticulitis or colonic carcinoma.  A follow-up was recommended, including colonoscopy if indicated.  

In a December 2002 VA treatment record, there was no digestive disorder diagnosed.  An April 2005 VA psychiatric note indicated that the Veteran's Axis III diagnoses were diabetes mellitus, hypertension, hyperlipidemia, chronic back pain, obesity, and anemia.  

The Veteran was first afforded a VA examination in September 2010.  The Veteran reported that he had diarrhea, constipation, intestinal problems, and severe acid reflux since active duty.  After examining the Veteran, the examiner diagnosed the Veteran with GERD per symptoms and diverticulosis per imaging.  The examiner concluded that the Veteran's current GERD and colonic diverticulosis were not caused by his condition during service, as there was no documented record that the Veteran ever had GERD or diverticulosis during his military service.  Additionally, the examiner stated that the Veteran answered negatively to all the questions regarding the GI tract on the 1992 separation medical report.  However, the VA examiner did not address the in-service complaints of heartburn and acid indigestion or the post-service medical evidence of GERD, duodenitis, antral gastritis, gastritis, hiatal hernia, and diverticulitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  The Board, therefore, found that the September 2010 VA examination report was inadequate for adjudication purposes.  Further, the studies relied upon by the VA examiner were from 2005, which were nearly six years old.  Finally, the examiner failed to comment on the proximity of the post-service diagnoses to service.  Therefore, a new VA examination was requested.

The Veteran was afforded a new stomach VA examination in May 2011.  The examiner noted the Veteran's pertinent medical history.  After examining the Veteran, the examiner diagnosed him with diverticulosis per imaging, and noted that he did not have gastritis or duodenitis at that time.  The examiner concluded that the Veteran's current diverticulosis was not caused by any condition diagnosed during his active duty.  He noted that the Veteran's upper GI series in 2005 showed no signs of gastritis or duodenitis, he had no symptoms of gastritis, and was not on any medication.  In November 1992, he was diagnosed as having duodenitis and antral gastritis on upper GI series.  The examiner stated that according to the medical literature, if the upper GI series shows possibilities of duodenitis or gastritis, the dispositive diagnosis must be made by the endoscopic examination and biopsy of the abnormal area.  There was no record of follow up by the gastroenterologist since that time.  There was no record that he was treated for long term with follow ups other than the prescription of Tagamet at the time of the imaging study in November 1992.  The records in the claims file showed a diagnosis of diverticulitis in 2001 and 2002, when the Veteran presented with abdominal pain.  However, at the time of the examination, the most recent imaging studies and the Veteran's subjective symptoms did not indicate that he had gastritis or duodenitis.  The examiner concluded that it was only speculation at that time if the Veteran ever had gastritis and duodenitis in 1992.  

The Veteran was also afforded an esophagus and hiatal hernia VA examination in May 2011.  The examiner diagnosed the Veteran with GERD, and concluded that his current GERD symptoms were less likely than not caused by his digestive condition during his active service.  The examiner stated that according to the scholarly medical literatures and reviews, GERD is defined as at least more than twice weekly heartburn and/or acid regurgitation symptoms.  In a subsequent population based survey in the United States, 22 percent of the respondents reported that they had symptoms of heartburn or acid regurgitation within the last one month without actual diagnosed GERD.  During the Veteran's active duty record on September 1992, he stated that he had heartburn, acid indigestion for one day, with discomfort and nausea.  He took some Pepto-Bismol, but discomfort still persisted; treatment was diet.  The August 1992 separation examination noted that the Veteran had a big abdomen, positive obese.  It did not mention digestive problems and the Veteran answered no to the digestive condition questionnaire.  The examiner noted that there were no other records pertaining to heartburn or acid indigestion in the Veteran's record other than in September 1992, which did not meet the criteria of a GERD diagnosis.  The next record in November 1992 stated that the Veteran had gastric reflux, duodenitis, and antral gastritis.  The examiner noted that the 2005 UGI showed no hiatal hernia or signs of gastric reflux.  GERD was a diagnosis of subjective symptomatology without specific demonstrable physical or mechanical abnormalities.  The examiner concluded that the Veteran's active duty record did not adequately reflect the symptoms of GERD to meet the criteria of a GERD diagnosis. 

The Veteran was afforded another esophagus and hiatal hernia VA examination in July 2011.  The examiner noted the Veteran's in-service and post-service medical history.  The examiner diagnosed the Veteran with GERD.  The examiner concluded that regarding the Veteran's GERD due to service, he could not resolve this issue without resorting to mere speculation.  He reasoned that in service in September 1992, the Veteran complained of heartburn and acid indigestion for one day.  One day of symptoms was not sufficient to make a diagnosis of GERD - there were many other diagnoses that could cause symptoms very similar to GERD for one day, such as food poisoning, viral gastroenteritis, or just eating something disagreeable.  The Veteran had another 30 days to re-present if his symptoms did not resolve and there was no objective evidence that he was seen again for unresolved symptoms.  Additionally, he did not have diagnostic testing in service.  There was no objective evidence of GERD on active duty.  He was seen within 60 days of release from active duty for GI related symptoms.  The examiner noted that the UGI report was not found, but a handwritten note stated UGI found "gasto-esoph reflux."  Further, the examiner stated that it was unknown why the diagnosis on this note did not include GERD.  He also noted that the record was silent for GERD from 1992 until 2004.  Additionally, the examiner stated that there were private records from 1998 to 2001, which were silent for GERD - this causes one to assume that GERD was not or had not been a chronic ongoing condition.  Gainesville VA records were silent from 2004 to present for symptoms that the Veteran endorsed at the examination.  

Furthermore, in reference to the Veteran's diverticulosis diagnosis, the July 2011 VA examiner concluded that it was less likely as not etiologically related to service.  The Veteran's service records were silent for diverticulosis.  Additionally, the examiner stated that diverticulosis was pathophysiologically unrelated to GERD and was not due to GERD per medical literature.  

However, the Board found that the opinions supplied by the VA examiner in July 2011 did not sufficiently address the posed questions set out by the Board in its July 2011 remand instructions.  To this, the examiner was tasked with commenting on the complaints of heartburn and acid reflux made by the Veteran in September 1992, and opine as to the relationship, if any, to the November 1992 and December 1992 diagnoses of gastroesphageal reflux, duodenitis, antral gastritis, gastritis, hiatal hernia, and reflux esophagitis.  Review of the esophagus and hiatal hernia examination report, as well as the report of stomach, duodenum and peritoneal adhesions show that this requested opinion was not adequately supplied.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the current studies requested were not performed in order to determine the correct diagnoses.

The Veteran was afforded another esophageal conditions VA examination in April 2013.  The Veteran reported that he had severe reflux, especially in the desert.  He recalled a time when he thought he was having a heart attack and visited the clinic.  The examiner noted the Veteran's pertinent medical history, including past VA examination findings.  The examiner noted a diagnosis of GERD, per records.  Additionally, the examiner stated that in regard to the Veteran's GERD and reflux esophatitis, it would be speculative to opine whether these conditions were etiologically related to service.  The examiner stated that his medical opinion was based on a review of the records, current medical literature review, and clinical experience.  Further, he stated that the Veteran's service treatment records did not contain objective evidence for a diagnosis of or treatment for GERD.  The separation examination was silent for any digestive ailment.  The examiner stated that according to current medical literature, gastroesophageal reflux was a normal physiologic event.  GERD, on the other hand was a persistent, chronic, relapsing condition which required life-style medication and medication therapy.  The service records and separation examination did not reflect this history.  Reflux esophagitis was a complication of GERD, wherein the integrity of the esophageal mucosa is impaired due to chronic acid reflux/potency of refluxate.  The service  records did not provide sufficient objective evidence for a diagnosis/treatment of GERD or reflux esophagitis.  The November 1992 VA examination was also silent for GERD or reflux esophagitis.  That same month, a progress note indicated UGI results of gastro-esoph reflux and several other digestive diagnoses.  Yet, the diagnosis given a few lines further down in the same note, by the same clinician, did not include GERD.  The clinician went on to indicate a plan for an endoscopy.  The actual results of the UGI and/or endoscopy results were not found in the record review.  Given this contradiction in diagnosis and the lack of objective evidence in the service records, it would be speculative to opine whether the Veteran's GERD was due to/incurred in active duty.  

The Veteran was also afforded a stomach and duodenal conditions VA examination in April 2013.  The Veteran reported such symptoms as abdominal pain, nausea, and vomiting.  After examining the Veteran, the examiner noted that there was no objective evidence at the examination for a stomach condition.  The examiner stated that with regard to the Veteran's claimed GERD and reflux esophatitis, it would be speculative to opine whether these conditions were etiologically related to service.  The examiner stated that in September 1992, the Veteran complained of symptoms related to gastritis, which lasted for one day.  The examiner stated that this would speak to acute gastritis.  The service treatment records and separation examination did not provide sufficient objective evidence for a diagnosis/treatment of chronic gastritis.  The separation examination was also silent for chronic gastritis.  The November 1992 VA examination was also silent for gastritis.  A November 1992 progress note indicated UGI results of "antral gastritis" and the clinician's diagnosis provided gastritis/antral gastritis.   The clinician went on to indicate a plan for endoscopy.  The VA examiner noted that the actual results of the UGI and/or endoscopy were not found in the review of the record.  According to the current medical literature, gastritis could be acute or chronic and associated with mucosal injury and/or inflammation.  The VA examiner stated that a mucosal biopsy (not UGI) is required to distinguish between acute, chronic active, and chronic gastritis and gastropathy, since the endoscopic and radiologic features may be similar and clinical features are often inaccurate for predicting histologic findings.  Therefore, the examiner concluded that due to the lack of confirmative findings per endoscopy, the question must be made as to whether the Veteran in fact carried a diagnosis of chronic gastritis/antral gastritis.  Thus, given the lack of objective evidence in the service records coupled with a lack of confirmative findings for a diagnosis of chronic gastritis/antral gastritis, the examiner concluded that it would be speculative to opine whether the Veteran's gastritis was due to/incurred in active duty.  

The Veteran was also afforded a colitis and diverticulitis VA examination in April 2013.  After examining the Veteran, the examiner noted a diagnosis of diverticulosis, per record.  Additionally, the examiner noted with regard to the Veteran's claimed duodenitis, it would be speculative to opine whether this condition was etiologically related to service.  The examiner noted that his opinion was based off a record review, current medical literature review, and clinical experience.  Additionally, he stated that the Veteran's service records did not contain objective evidence for a diagnosis of or treatment for duodenitis.  In fact, the separation examination was silent for any digestive ailment.  The November 1992 VA examination was also silent for duodenitis.  The November 1992 progress note indicated that UGI results provided for duodenitis and the clinician's diagnosis provided for duodenitis.  The clinician went on to indicate a plan for an endoscopy.  The examiner noted that the actual results of the UGI and/or endoscopy were not found in the record review.  According to current medical literature, duodenitis was an inflammation of the duodenum (the first part of the small intestine) and could only be diagnosed by endoscopy.  The examiner noted that the Veteran's diagnosis in the record was made by UGI according to the clinician, therefore, due to the lack of confirmative findings per endoscopy, the question must be made as to whether the Veteran in fact carried a diagnosis of duodenitis.  The examiner stated that there was no objective evidence in the service records for a diagnosis of or treatment for duodenitis, plus there was a lack of confirmative findings for a diagnosis of duodenitis by endoscopy.  The examiner stated that it would be speculative to opine whether the Veteran even carried a diagnosis of duodenitis based on his record review.  Regarding diagnosis for diverticulitis, the examiner stated that the records, imaging, and private records diagnosed diverticulitis as early as 2001.  However, there was no objective evidence for a diagnosis/treatment in the service records.  Thus, the examiner concluded that diverticulitis was not related to the Veteran's active duty service.  

The Veteran was afforded another VA examination in June 2013.  The examiner noted diagnoses of: GERD; diverticulosis-incidental finding on the 2005 barium enema (BE) during evaluation of anemia and presumed present at the time of the October 2001 clinical diagnosis of "Probable diverticulitis;" and status post diverticulitis onset October 2001 per private medical records with no objective evidence of recurrence since the February 2002 CT report.  Additionally, the examiner noted that there was no current stomach or duodenum condition found.
Further, the examiner noted that the Veteran's September 1991 and April 1992 illnesses were acute episodic illnesses unrelated to any chronic GI condition.  In September 1992 after the Veteran's discharge examination,  the Veteran presented for treatment with one day of "heartburn and acid indigestion."  The examiner stated that one day of symptoms was not sufficient to make a diagnosis of a chronic GI condition such as GERD.  Further, the examiner stated that the Veteran could have had transient heartburn/indigestion symptoms associated with general dyspepsia, viral syndrome, other infectious condition (such as "food poisoning"), or symptoms associated with anxiety or substance use.  The examiner cited to the January 12, 2005 psychiatry initial evaluation note, which stated that "In the military he used alcohol and tobacco.  Drank to intoxication every weekend."  Additionally, the examiner stated that the service treatment records from 1985 to August 1992 were silent for GERD type/like symptoms, or any chronic digestive disorder.  In November 1992, the Veteran's compensation examination was silent for any GI complaints.  

Furthermore, the examiner stated that in November 1992, the Veteran was seen for "chest discomfort," and underwent an upper GI x-ray (UGI).  The handwritten December 1992 follow-up visit note found "gastro-esoph reflux, duodenitis, antral-gastritis" per UGI.  The final handwritten diagnosis was "Gastritis, Duodenitis, Antral-Gastritis."  The Veteran was scheduled to return December 11, 1992, but there was no record of return.  The Veteran's symptoms recorded in September and November of 1992 were different.  The examiner noted that GERD was not listed as a final diagnosis in December 1992.  As the Veteran had no GI complaints in November 1992, the examiner concluded that there was no indication there were chronic GI symptoms at that time.  

The examiner noted that there were no further records of GI symptoms until 2001-a span of nine years.  Available private medical records during that nine year span gave no indication of the presence of a chronic digestive disorder.  The complete history and physical with pre-operative clearance, performed in October 2001 was silent for any GI/digestive disorders, to include any residual signs or symptoms of the October 2001 "probable diverticulitis" that was diagnosed and treated by the same physician.  The examiner concluded that this indicated a resolution of signs/symptoms of that episode.  The 2005 GI studies performed for evaluation of laboratory test abnormalities (medical treatment records were silent for any signs or symptoms of active digestive disorder at that time) included: UGI normal and BE which incidentally found diverticulosis.

The examiner noted that the Veteran's subjective GI symptoms reported during multiple VA examinations were not consistent with the objective medical evidence on examination and in the medical treatment records.  Multiple medical treatment record notes from October 2004 through June 2013 documented the Veteran's denial of pertinent GI symptoms, and described the Veteran's abdominal examination as normal, other than obesity.  The VA examiner found only two entries, out of 617 VA medical record entries in CPRS (electronic records), with report of GI symptoms (three counting the June 25, 2013 entry).  Additionally, the examiner noted that the Veteran's weight of 348lbs on July 3, 2013 was nearly 100lbs greater than the Veteran's weight at separation-current 47.38 BMI; a significant contributing factor to the Veteran's reported reflux symptoms.

The examiner concluded that other than two documentations of reflux-type symptoms, ongoing prescriptions for acid lowering medications, the 2005 radiography noting diverticula, and the Veteran's June 25, 2013 secure messaging request for GI consultation, the medical treatment records (private and VA) since 2002 were silent for GI complaints/symptoms or signs/examination findings.  Further, the examiner determined that these findings were not consistent with the Veteran's claim of longstanding (since active duty) severe, frequent, upper and lower GI symptoms, but were consistent with diagnoses of GERD on treatment, and diverticulosis with a past history of treated diverticulitis.  

In regard to being an appropriate specialist, the June 2013 VA examiner noted that he was a Compensation and Pension staff physician with more than 25 years of experience in internal medicine, including maintenance of active certification by the American Board of Internal Medicine, and re-evaluated the Veteran on June 20, 2013 (after the Veteran's April 2, 2013 examination conducted by an Advanced Registered Nurse Practitioner).  Additionally, the examiner noted that the evaluation included an independent review of the entire claims file (four volumes), BVA Remand, and on-line VA treatment records (2001 to the present, along with scanned outside records under Tools/Imaging).

Furthermore, the June 2013 VA examiner noted that the Veteran's entire case, including associated records and BVA Remand, was reviewed by Dr. Dennis Collins, the Malcolm Randall VA Hospital Chief of Gastroenterology.  The Chief of Gastroenterology reported that he reviewed the information and surveyed the Veteran's record in CPRS for GI studies, notes, and radiologic tests.  Further, the Chief stated that as mentioned in the reports, the presence or absence of reflux disease in the early 1990's can only be speculative, recognizing that many of the current studies and medications we take for granted now (endoscopies, pH studies, and PPI's for example) were not available then.  

There were some features in the record that lead the physician to believe that the Veteran did have reflux then.  These included the reports of heartburn and acid indigestion listed in 1992, a comment that he used baking soda and Maalox for two years prior to separation from active duty, and somewhere, a hand-written note indicated that an UGI series found reflux, and a comment that an Esophagogastroduodenoscopy (EGD) was planned around that same time (he thought from a November 1992 progress note).  This lead the physician to believe the Veteran described symptoms suggestive of GERD.

The June 2013 VA examiner went on to state that the Veteran's comments regarding regular use of baking soda and Maalox for two years prior to separation were not substantiated by the objective record; however, the objective record included the Veteran's denial of frequent indigestion at separation.

Further, the VA examiner stated that any testing or studies done in 2013 would not be helpful in determining whether or not the Veteran had onset of a chronic digestive disorder during or within 12 to24 months of active duty.  The examiner noted that the gastroenterology consultant would determine if testing needed to be done to properly evaluate and treat the Veteran.  The examiner stated that testing for gastroenterology conditions was not risk free-generally these were invasive procedures that included the use of intravenous medications and required cardiovascular monitoring.  To do testing that involves risk to the Veteran solely for compensation purposes was, in the VA examiner's opinion, highly inappropriate.  The gastroenterology consultant would decide if the risk of testing was warranted for proper evaluation and treatment of the Veteran's current signs and symptoms.

The examiner further stated that it was known clinically that the Veteran had GERD, and finding this on a test now would not be helpful in determining when it started.  Additionally, he reported that individuals might have reflux noted incidentally on testing without having the clinical condition, or have reflux symptoms without reflux being objectively found on testing.  The examiner also noted that finding diverticulosis again on a repeat test would not be helpful.  He stated that diverticulosis is a permanent condition.  The examiner stated that if it was seen objectively in the past, it was still there in the Veteran's colon now.  Diverticulitis and its complications were most often acute/transient events which resulted in physician visits for diagnosis and appropriate treatment.  There were no signs of these conditions on the Veteran's current examination.  Medical treatment records documented one episode of diverticulitis in October 2001 and some abnormalities on the February 2002 CT scan.  The Veteran's medical records from February 2002 to June 2013 were silent for signs or symptoms of symptomatic diverticular disease.  The VA examiner concluded that retesting would not change this information. 

The June 2013 VA examiner submitted a July 2013 addendum opinion.  The examiner again stated that based upon intensive review of extensive medical records and the June 2013 face-to-face examination, the Veteran's current digestive disorder diagnoses were: GERD-a clinical diagnosis based upon the Veteran's reported signs and symptoms, as well as evidence in the medical treatment record; diverticulosis-incidentally found on the 2005 BE during evaluation of anemia, and presumed present at time of the October 2001 clinical diagnosis and treatment (private medical record) of "probable diverticulitis;" status post diverticulitis-initial episode October 2001; and no objective evidence for recurrence since the February 2002 CT report.  Per the Veteran, additional physician-treated episodes occurred 2009.

The VA examiner stated further risks associated with testing of gastroenterology conditions.  It generally involved exposures to radiation and contrast, and/or invasive procedures with intravenous medications and cardiovascular monitoring.  To perform testing that involved potential risk to the Veteran solely for compensation purposes was, in the VA examiner's opinion, inappropriate.  Any testing or studies done in 2013 would not help to determine whether or not the Veteran had an onset of chronic digestive disorders during or proximate to active duty.  Additionally, the VA examiner noted Dr. Collins', Chief of Gastroenterology, opinion on re-testing the Veteran.  He did not believe testing the Veteran now would influence whether or not his conditions were due to service, only that he has a current diagnosis. 

An August 2013 Gastroenterologist consultation and medical opinion was also obtained and associated with the record.  The VA physician concluded that it was less likely than not (less than 50 percent probability) that the Veteran's current gastrointestinal problems were caused by or aggravated by the complaints he expressed while on active duty.  The physician stated that the Veteran's discharge examination in August 1992 was negative for GI related symptoms.  Additionally, in September 1992 after the discharge examination, but while still in the military, the Veteran complained of heartburn and acid indigestion for one day.  No specific diagnosis was made, and the Veteran was instructed to return if symptoms persisted-the Veteran never returned.  Further, the physician stated that there were no records found to support any evidence of actual disease while on active duty nor was there any evidence of chronicity, therefore there could be no nexus.

Moreover, the VA physician cited to current mainstream medical literature, which noted that diverticula were common especially after age 40.  The prime risk factors for developing diverticulosis included: age, obesity, too little fiber, lack of exercise and smoking (the Veteran had a remote history of smoking).  Additionally, the physician noted that GERD risk factors included: obesity and diabetes (the Veteran had both).  Furthermore, he noted that antral gastritis may be caused by a multitude things.  Moreover, duodenitis and gastritis were most commonly caused by helicobacter pylori.  The physician stated that there was no evidence found that the Veteran was ever diagnosed with helicobacter pylori while on active duty.  The Veteran's current risk factors for abdominal complaints included diabetes, morbid obesity (the Veteran's weight as of August 13, 2013 was 344 pounds with a BMI of 48.08) and age.

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a digestive disorder.  Although he has current digestive diagnoses, to include diverticulitis, gastroesophageal reflux disease, duodenitis, and antral gastritis, the existing medical evidence does not show that these conditions manifested in-service or are otherwise related to service.

Although the Veteran's service treatment records show digestive complaints, such as stomach cramps, headaches, nausea, diarrhea, heartburn, and acid indigestion, and the Veteran has submitted medical evidence indicating he has been diagnosed with a current digestive disorder, the preponderance of the evidence is against a finding that a chronic digestive disorder had its onset during the Veteran's military service.  As previously mentioned,  the May 2011 VA examiner concluded that the Veteran's current diverticulosis was not caused by any condition diagnosed during his active duty.  He noted that the Veteran's upper GI series in 2005 showed no signs of gastritis or duodenitis, he had no symptoms of gastritis, and was not on any medication.  The examiner noted that although the Veteran was diagnosed as having duodenitis and antral gastritis on a November 1992 upper GI series, according to the medical literature, if the upper GI series shows possibilities of duodenitis or gastritis, the dispositive diagnosis must be made by the endoscopic examination and biopsy of the abnormal area.  There was no record of follow up by the gastroenterologist since that time.  There was no record that he was treated for long term with follow ups other than the prescription of Tagamet at the time of the imaging study in November 1992.  The records in the claims file showed a diagnosis of diverticulitis in 2001 and 2002, when the Veteran presented with abdominal pain.  However, at the time of the examination, the most recent imagining studies and the Veteran's subjective symptoms did not indicate that he had gastritis or duodenitis.  The examiner concluded that it was only speculation if the Veteran ever had gastritis and duodenitis in 1992.  

Additionally, the May 2011 VA examiner concluded that the Veteran's current GERD symptoms were less likely than not caused by his digestive condition during his active service.  The examiner stated that according to the scholarly medical literatures and reviews, GERD is defined as at least more than twice weekly heartburn and/or acid regurgitation symptoms.  During the Veteran's active duty record on September 1992, he stated that he had heartburn, acid indigestion for one day, with discomfort and nausea.  He took some Pepto-Bismol, but discomfort still persisted; treatment was diet.  The August 1992 separation examination noted that the Veteran had a big abdomen, positive obese, but it did not mention digestive problems and the Veteran answered no to the digestive condition questionnaire.  The examiner noted that there were no other records pertaining to heartburn or acid indigestion in the Veteran's record other than in September 1992, which did not meet the criteria of a GERD diagnosis.  The next record in November 1992 stated that the Veteran had gastric reflux, duodenitis, and antral gastritis.  The examiner noted that the 2005 UGI showed no hiatal hernia or signs of gastric reflux.  The examiner concluded that the Veteran's active duty record did not adequately reflect the symptoms of GERD to meet the criteria of a GERD diagnosis. 

Furthermore, the June 2013 VA examiner noted that the Veteran's September 1991 and April 1992 illnesses were acute episodic illnesses unrelated to any chronic GI condition.  The examiner stated that the September 1992 in-service complaints of one day of acid indigestion and heartburn was not sufficient to make a diagnosis of a chronic GI condition such as GERD.  Further, the examiner stated that the Veteran could have had transient heartburn/indigestion symptoms associated with general dyspepsia, viral syndrome, other infectious condition (such as "food poisoning"), or symptoms associated with anxiety or substance use.  The examiner cited to the January 12, 2005 psychiatry initial evaluation note, which stated that "In the military he used alcohol and tobacco.  Drank to intoxication every weekend."  Additionally, the examiner stated that the service treatment records from 1985 to August 1992 were silent for GERD type/like symptoms, or any chronic digestive disorder. 

Moreover, the June 2013 VA examiner noted that after December 1992, there were no further records of GI symptoms until 2001-a span of nine years.  Available private medical records during that nine year span gave no indication of the presence of a chronic digestive disorder.  The complete history and physical with pre-operative clearance, performed in October 2001 was silent for any GI/digestive disorders, to include any residual signs or symptoms of the October 2001 "probable diverticulitis" that was diagnosed and treated by the same physician.  The examiner concluded that this indicated a resolution of signs/symptoms of that episode.  The June 2013 VA examiner stated that multiple medical treatment record notes from October 2004 through June 2013 documented the Veteran's denial of pertinent GI symptoms, and described the Veteran's abdominal examination as normal, other than obesity.  Additionally, the examiner noted that the Veteran's weight of 348lbs on July 3, 2013 was nearly 100lbs greater than the Veteran's weight at separation; a significant contributing factor to the Veteran's reported reflux symptoms.

The August 2013 VA Gastroenterologist concluded that it was less likely than not (less than 50 percent probability) that the Veteran's current gastrointestinal problems were caused by or aggravated by the complaints he expressed while on active duty.  The physician stated that the Veteran's discharge examination in August 1992 was negative for GI related symptoms.  Additionally, in September 1992 after the discharge examination, but while still in the military, the Veteran complained of heartburn and acid indigestion for one day.  No specific diagnosis was made, and the Veteran was instructed to return if symptoms persisted-the Veteran never returned.  Further, the physician stated that there were no records found to support any evidence of actual disease while on active duty nor was there any evidence of chronicity, therefore there could be no nexus.  

In addition, the VA physician cited to current mainstream medical literature, which noted that diverticula were common especially after age 40.  The prime risk factors for developing diverticulosis included: age, obesity, too little fiber, lack of exercise and smoking (the Veteran had a remote history of smoking).  Additionally, the physician noted that GERD risk factors included: obesity and diabetes (the Veteran had both).  Furthermore, he noted that antral gastritis may be caused by a multitude things.  The examiner also stated that duodenitis and gastritis were most commonly caused by helicobacter pylori.  The physician stated that there was no evidence found that the Veteran was ever diagnosed with helicobacter pylori while on active duty.  The Veteran's current risk factors for abdominal complaints included diabetes, morbid obesity, and age.

Additionally, the Veteran also asserted that service connection may be warranted under 38 C.F.R. § 3.317 due to his service in the Persian Gulf.  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  

 A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  The Veteran's personnel records show that he served in Southwest Asia during his active military service, specifically in Saudi Arabia from August 29, 1990 to March 27, 1991.  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a)(2)(i).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the present case, the Veteran has present diagnoses of diverticulitis, gastroesophageal reflux disease, duodenitis, and antral gastritis.  Since these are diagnosed disabilities, there is no basis for a grant of service connection due to an undiagnosed illness.  

Additionally, a medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3) .

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The diagnoses of diverticulitis, gastroesophageal reflux disease, duodenitis, and antral gastritis are not medically unexplained chronic multi-symptom illnesses.  The development and effect of these disabilities are well-documented in the Veteran's medical history.  Additionally, the Veteran's documented disabilities would not be considered as functional gastrointestinal disorders as they were confirmed by objective testing.  Specifically, as stated above, VA examiners' stated that the most likely causes of this Veteran's digestive disorders were age, diabetes, obesity, and smoking. 

The VA examiners' opinions noted above are based on review of the claims folder, including the Veteran's service treatment records, and their opinions thoroughly discuss the Veteran's pertinent in-service and post-service medical records.  The VA examiners offered a detailed explanation for the opinions rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examinations, the Veteran provided the examiner's with a description of his symptoms in service.  Given the VA examiners' access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative in determining whether service connection for a digestive disorder is warranted.

The Board has carefully considered the Veteran's assertions that he has a digestive disorder that had its onset in service.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his digestive disorder had its onset in service or is a result of active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Contrary to the Veteran's assertions and as stated in the VA examination reports above, the competent evidence establishes that the Veteran's digestive disorder was also not a result of an in-service incident, but related to age, diabetes, obesity, and smoking.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, and the Veteran is sincere in his belief that he has a digestive disorder that is related to his time in service.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a digestive disorder, to include diverticulitis, GERD, duodenitis, and antral gastritis, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


